                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

JUSTIN DALE PETERSON                                                  PETITIONER

v.                                      CIVIL ACTION NO. 1:19-CV-89-LG-RHW

JOE ERRINGTON                                                      RESPONDENT


          ORDER ADOPTING REPORT AND RECOMMENDATION
                AND GRANTING MOTION TO DISMISS

       For the reasons stated in the [11] Report and Recommendation of the

Magistrate Judge filed November 15, 2019, and after an independent review of the

record, a de novo determination of the issues, and consideration of Petitioner’s [12]

Objection to the Report and Recommendation, and having determined that the

Magistrate Judge’s findings are correct under applicable law:

      IT IS ORDERED AND ADJUDGED that the [11] Report and

Recommendation of the Magistrate Judge is ADOPTED as the findings and

conclusions of this Court.

      IT IS FURTHER ORDERED AND ADJUDGED that the [8] Motion to

Dismiss filed by Respondent is GRANTED. The Petition is DISMISSED with

prejudice as untimely.

      SO ORDERED AND ADJUDGED this the 28th day of January, 2020.

                                              s/   Louis Guirola, Jr.
                                              LOUIS GUIROLA, JR.
                                              UNITED STATES DISTRICT JUDGE
